FILED IN
                                                                           14th COURT OF APPEALS
                                                                               HOUSTON. Tpy as



                                                                               NOV 2 3 2015
                                                                           CHRISTOPHER A. PRINE
                                                                                       CLERK
                                                                     ^ |    |T«   IHi ilull IIIJH IHIi   ' lllU

RE:    Court of Appeals Number: 14-14.-01018-CR
       Trial Court Case Number:    14-DCR-065587
                                                                               Av JL,/ 3l B M 4 H 4 P ir
Style: Jennifer Anne Thomas
       v.

       The State of Texas


                     Pro se Motion for Access to Appellate Record


To the Honorable Justices of Said Court:

       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.

                                           Respectfully submitted,

                                                               QkimJ/d^
                                           Pro'se Appeftant
                                           MjflKWU Unit, TDCJ# {990151
                                           KAarUn          , Texas lUUiM


                                  Certificate of Service


      This is to certify that ontipVfmherJ(jj30/'D(Da.tQ\ atrue and correct copy
of the above and foregoing document was served by mail on:

Fort Bend County District Attorney's Office, 301 Jackson Street, Richmond, TX 77469

                                                           vfirA. ^hma.S
                                                     se Appellant
-1
 •j
o
o
W
&
l\)
O
w


8
1-1.




       -J   !>   T




            $ I-